Exhibit 10.14

 

LOGO [g290041aeslogo.jpg]

RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO

THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

The AES Corporation, a Delaware corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this          Restricted Stock
Unit Award Agreement (this “Agreement”), this Award of Restricted Stock Units
(“RSUs”) upon the terms and conditions set forth herein. Capitalized terms not
otherwise defined herein will each have the meaning assigned to them in the
Plan.

 

1. This Award of RSUs is subject to all terms and conditions of this Agreement
and the Plan, the terms of which are incorporated herein by reference:

Name of Employee:

Fidelity System ID:

Grant Date:

Grant Price:

Total Number of RSUs Granted:

 

2. Each RSU represents a right to receive one Share on the appropriate Vesting
Date (as defined below) in accordance with the terms of this Agreement.

 

3. Unless otherwise determined by Committee, each RSU shall also represent a
right to receive an additional amount, payable in cash, equal to the accumulated
cash dividends paid by the Company on the RSU between the Grant Date and the
Vesting Date (as defined below) for the RSU. The additional dividend amounts
that are accumulated subject to an RSU will be subject to the same terms and
conditions (including, without limitation, any applicable vesting requirements
and forfeiture provisions) as the RSU to which they relate under the Award. Any
payment due to the Employee under this Agreement shall be made promptly
following the date the RSUs vest under paragraph 4 or 5 of this Agreement, but
in no event later than March 15th of the calendar year following the calendar
year in which the RSUs vest.

 

4. An RSU (i) carries no voting rights and (ii) the holder will not have any
shareholder rights, unless the vesting conditions of the RSU are met and the RSU
is paid out with Shares.

 

5. This Award of RSUs will vest, in accordance with and subject to the terms of
this Agreement, in three equal installments on February     ,         , February
    ,         , and February     ,          (each a “Vesting Date”) provided,
however, that if:

 

  (A) the Employee Separates from Service prior to the applicable Vesting Date
by reason of the Employee’s death or a Separation from Service on account of
Disability, all RSUs that have not previously vested shall vest and be paid to
the Employee; and

 

  (B)

if the Employee Separates from Service prior to the applicable Vesting Date for
any reason, including, but not limited to, voluntarily by the Employee, on
account of Retirement, or by



--------------------------------------------------------------------------------

  reason of a Separation from Service by the Company with or without cause
(other than by reason of death or Disability), all RSUs that have not previously
vested shall be immediately cancelled and forfeited without payment or further
obligation by the Company or any Affiliate.

 

6. In the event that a Change of Control occurs prior to the applicable Vesting
Date, if the RSUs described herein have not already been previously forfeited or
cancelled, such RSUs will become fully vested contemporaneous with the
completion of the Change of Control; provided, however, that in connection with
a Change in Control and certain other events, payment of any obligation payable
pursuant to the preceding sentence may be made in cash of equivalent value
and/or securities or other property in the Committee’s discretion.

 

7. It is intended that under current U.S. federal income tax laws, the Employee
will not be subject to income tax unless and until Shares and/or cash are
delivered to the Employee on the Vesting Date, at which time the Fair Market
Value of the Shares and/or cash will be reportable as ordinary income, and
subject to income tax withholding as well as social security and Medicare (FICA)
taxes. The Company and its subsidiaries and affiliates have the right (i) to
withhold any tax required to be withheld in connection with this Award of RSUs
from Shares and/or cash otherwise deliverable to the Employee or from any other
payment to be made to the Employee, or (ii) to otherwise condition the
Employee’s right to receive or retain the Shares and/or cash on the Employee
making arrangements satisfactory to the Company or any of its subsidiaries or
affiliates to enable any related tax obligation of the Employee to be satisfied.
The Employee should consult his or her personal advisor to determine the effect
of this Award of RSUs on his or her own tax situation.

 

8. Notices hereunder and under the Plan, if to the Company, will be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203,
attention of the Plan Administrator, or, if to the Employee, will be delivered
to the Employee, which may include electronic delivery, or mailed to his or her
address as the same appears on the records of the Company.

 

9. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of this Agreement
and the Plan, the Plan will govern.

 

10. By accepting this Award of RSUs, the Employee acknowledges receipt of a copy
of the Plan and the prospectus relating to this Award of RSUs, and agrees to be
bound by the terms and conditions set forth in this Agreement and the Plan, as
in effect and/or amended from time to time.

The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
plan administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.

 

11.

This Award is intended to be excepted from coverage under Section 409A of the
Code and shall be administered, interpreted and construed accordingly. The
Employee shall have no right to designate

 

2



--------------------------------------------------------------------------------

  the date of any payment under this Agreement. Each payment under this
Agreement is intended to be excepted under the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4). The Company may, in its sole
discretion and without the Employee’s consent, modify or amend the terms and
conditions of this Award, impose conditions on the timing and effectiveness of
the issuance of the Shares, or take any other action it deems necessary or
advisable, to cause this Award to comply with Section 409A of the Code (or an
exception thereto). Notwithstanding, the Employee recognizes and acknowledges
that Section 409A of the Code may impose upon the Employee certain taxes or
interest charges for which the Employee is and shall remain solely responsible.

 

12. Notwithstanding any other provisions in this Agreement, any RSUs subject to
recovery under any law, government regulation, stock exchange listing
requirement, or Company policy, shall be subject to such deductions, recoupment
and clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy.

 

13. This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

 

The AES CORPORATION By:  

 

Name:     Rita Trehan Title:     Vice President, Human Resources

 

3